Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 27, 2006                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

  127968                                                                                                Michael F. Cavanagh
  (43)                                                                                                  Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
  RYAN R. HELVIE,                                                                                                      Justices
            Plaintiff-Appellee,
  v                                                                  SC: 127968
                                                                     COA: 250417
                                                                     Ct of Claims: 01-018144-CM
  JEFF P. HIDDEMA,
             Defendant,
  and
  DEPARTMENT OF NATURAL
  RESOURCES,
           Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court's order of
  October 20, 2005 is considered, and it is DENIED, because it does not appear that the
  order was entered erroneously.

         KELLY, J., would grant reconsideration and, on reconsideration, would grant leave
  to appeal.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 27, 2006                   _________________________________________
           l0221                                                                Clerk